Title: Enclosure: Thomas Jefferson’s Account with Mathew Carey & Son [ca. 19 November 1819]
From: Mathew Carey & Son,Jefferson, Thomas
To: 


						
							
								
									ca. 19 Nov. 1819
								
							
						
						
							
								Thos Jefferson Esqr in A/C current with M Carey & son
								C  
							
							
								1819
								 
								 
								 
								  1819
								 
								 
							
							
								Mar 
								19 
								To Merchdze
								
								.75
								  Feby 2 
								By Balance
								25
							
							
								Sepr 
								
									28
								
								To  do
								5
								.75
								
								Balance card over 
								21.25
							
							
								Oct
								
									7
								
								To  do
								5
								
								
								
								
							
							
								Novr 
								
									19
								
								To  do
								10
								 
								
								
								 
							
							
								
								
								
								21
								.50
								
								
								$21.50
							
							
								1819
								
								
								
								
								
								
							
							
								Novr
								
									19
								
								To Balance
								21
								.25
								
								
								
							
						
					